Exhibit 10.5

INVESTMENT ADVISORY AGREEMENT

THIS INVESTMENT ADVISORY AGREEMENT (this “Agreement”), is entered into as of
December 23, 2004, by and between EXCELSIOR LASALLE PROPERTY FUND, INC., a
Maryland corporation (the “Fund”), U.S. TRUST COMPANY, N.A., a California
corporation and national bank acting through its investment advisory division,
U.S. Trust Company, N.A. Asset Management Division (the “Manager”), and LaSALLE
INVESTMENT MANAGEMENT, INC., a Maryland corporation (the “Advisor”). Capitalized
terms not otherwise defined shall have the meanings set forth in Exhibit A
attached hereto.

WITNESSETH THAT:

WHEREAS, the Fund has entered into an agreement with the Manager pursuant to
which the Manager is responsible for the day-to-day management and
administration of the Fund (the “Management Agreement”); and

WHEREAS, the Manager and the Fund desire to engage the Advisor as the Fund’s
investment advisor and agent for the purpose of providing investment advisory
and asset management services and investing in Real Estate Investments; and

WHEREAS, the Advisor desires to accept such engagement and provide investment
advisory and asset management services to the Fund as set forth below.

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises
hereinafter set forth, the parties hereto covenant and agree as follows:

1. Appointment; Standard of Care.

(a) The Manager hereby appoints the Advisor on an exclusive basis, and the
Advisor hereby accepts such appointment, effective as of the day and year first
above written, to provide investment advisory and asset management services for
the Fund’s Primary Investments pursuant to the terms of this Agreement and in
accordance with the Investment Guidelines adopted by the Board and set forth in
Exhibit B attached hereto, as the same may be modified from time to time by the
Board (the “Investment Guidelines”).

(b) The Advisor shall (i) manage all of the Fund’s Primary Investments and all
Other Investments with respect to which Advisor has been retained by the Fund
pursuant to Section 1(c) below (the “Managed Assets”) in good faith, with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims,
(ii) act in accordance with standards in effect from time to time under
applicable federal and state laws and (iii) act in accordance with the
provisions of the Investment Guidelines and this Agreement.



--------------------------------------------------------------------------------

(c) The Manager may appoint one or more advisors other than the Advisor (each an
“Additional Advisor”) to provide investment advisory and asset management
services to the Fund with respect to Other Investments, provided that, prior to
appointing any such Additional Advisor, the Manager shall (i) provide the
Advisor with an opportunity to provide information to the Manager with regard to
the Advisor’s capabilities with respect to the type of Other Investments for
which the Manager is considering appointment of an Additional Advisor and
(ii) consider, before serious consideration of alternative Additional Advisors
or distributing a request for proposals with regard to such services,
designating the Advisor as the manager of such Other Investments if the Manager
determines in its reasonable discretion that the Advisor has the requisite
capabilities. If the Fund ultimately decides to retain an Additional Advisor
rather than the Advisor with respect to one or more Other Investments, before
such Additional Advisor begins to provide such services, the Fund will, upon
request by the Advisor, redeem in full the capital investment in the Fund of the
Advisor or its Affiliate, such redemption to be effected in a manner consistent
with the Fund’s redemption procedures. In addition, the parties will amend this
Agreement and any other material agreements such that: (A) the Fund’s regulatory
compliance continues to be achieved, including, without limitation, REIT and
federal securities law compliance, (B) the Advisor is not disproportionately
burdened by the accounting and reporting responsibilities related to the Other
Investments for which it will not serve as the advisor for the Fund and (C) such
Additional Advisor shall agree to manage the Other Investments in a manner such
that the Fund continues to comply with applicable REIT and ERISA rules including
continuing to qualify as a VCOC (as defined below). If the Advisor is retained
with respect to one or more Other Investments, the Advisor shall receive fees
consistent with the Fee Schedule attached hereto as Exhibit C for serving as the
advisor to the Fund for such Other Investments.

2. Real Estate Investments. Subject to the Investment Guidelines and the other
provisions of this Agreement, the Advisor shall cause the Fund to invest the
Managed Assets in real property and in interests in real property of whatever
nature, and in personal property, both tangible and intangible, which is
directly or indirectly associated or connected with the use of real property,
including, without limitation, direct or indirect investments in real estate,
including investments in the form of interests in corporations, limited
liability companies, partnerships and other joint ventures having an equity
interest in real property, real estate investment trusts, ground leases,
tenant-in-common interests, participating mortgages, convertible mortgages or
other debt instruments convertible into equity interests in real property by the
terms thereof, options to purchase real estate, real property
purchase-and-leaseback transactions and other transactions and investments with
respect to real estate (“Real Estate Investments”). The Advisor shall have full
discretion with respect to the acquisition, financing, management and
disposition of such Real Estate Investments, subject only to compliance with the
Investment Guidelines and the terms and conditions of this Agreement.

 

2



--------------------------------------------------------------------------------

3. Services.

(a) The Advisor shall provide investment advisory and asset management services
to the Fund similar to those services currently provided by the Advisor to its
other discretionary clients and similar to those services currently provided by
asset managers for similarly situated real estate investments by institutional
investors, subject to the Investment Guidelines and the terms and conditions of
this Agreement. Without limiting the generality of the foregoing, the Advisor
shall provide to the Fund the following services:

(i) serve as the Fund’s investment advisor with respect to the Managed Assets
and, in that connection, (A) cause the Fund to engage in an investment program
consistent with the Investment Guidelines; (B) provide research services, and
economic and statistical data, in connection with the Fund’s strategy,
investments, investment objectives and investment and financial policies; and
(C) analyze and evaluate the markets and submarkets which are a target of the
Fund’s investments;

(ii) identify, analyze and cause the Fund to purchase or acquire Real Estate
Investments that, in the reasonable judgment of the Advisor (acting through its
investment committee), are consistent with the Investment Guidelines;

(iii) implement all transactions with respect to Real Estate Investments or
potential Real Estate Investments, conduct negotiations relating to the
foregoing, supervise compliance with contractual undertakings of the Fund with
respect to Real Estate Investments, manage and act on behalf of the Fund with
respect to participations in Real Estate Investments and partners, shareholders,
members or other co-owners in joint venture, partnership or other arrangements
with respect to Real Estate Investments and third party financing for Real
Estate Investments;

(iv) to the extent appropriate, form, maintain and qualify to do business,
direct or dissolve any corporation, partnership, limited liability company or
other entity to hold title to any Real Estate Investment and serve (or provide
employees of the Advisor to serve as) officers, directors, managers or other
representatives of any such holding company or entity;

(v) advise the Fund with respect to, and arrange for and oversee on behalf of
the Fund, the renovation and improvement of Real Estate Investments, where
applicable; provided, however, that the Advisor shall not be directly
responsible for executing or managing such renovations or improvements, but
shall only be responsible for causing the Fund to engage other parties to
perform such services on behalf of the Fund and supervising the performance of
such services on behalf of the Fund in accordance with Section 3(h) hereof;

(vi) advise the Fund in connection with, and arrange for, the management,
operation and leasing of the Real Estate Investments;

 

3



--------------------------------------------------------------------------------

provided, however, that the Advisor shall not be directly responsible for
providing property management and leasing services with respect to Real Estate
Investments, but shall only be responsible for causing the Fund to engage other
parties to perform such services on behalf of the Fund and supervising the
performance of such services on behalf of the Fund in accordance with
Section 3(h) hereof;

(vii) obtain and maintain insurance for each of the Real Estate Investments at
the property level (the “Property Level Insurance”) in such amounts and against
such risks as are prudent in accordance with customary and sound business
practices applicable to similar investments in the appropriate geographic area
as provided in Section 13(a) hereof;

(viii) use reasonable efforts to find or obtain, on behalf of the Fund,
commitments for non-recourse financing or refinancing on the property level and
cause the Fund to enter into agreements with respect to such non-recourse
financing or refinancing; provided, however, that (A) the Advisor may not cause
the Fund to enter into any agreement with respect to any non-recourse financing
or refinancing that does not comply with the Investment Guidelines unless such
non-recourse financing or refinancing is approved by the Board and (B) the
Advisor shall not be directly responsible for providing non-recourse financing
or refinancing of Real Estate Investments, but shall only be responsible for
causing the Fund to engage other parties to provide such non-recourse financing
or refinancing on behalf of the Fund; and provided, further, that
(1) non-recourse financing shall be subject to standard carve-outs for
environmental matters and improper actions of the borrower, such as
misappropriation of rents following a default, non-payment of real estate taxes,
and misappropriation of security deposits, (2) with respect to certain
Non-Primary Investments which involve substantial construction or
reconstruction, various completion guarantees and repayment guarantees will be
permitted, and (3) with respect to portfolio acquisitions (i.e., acquisitions by
the Fund of more than one Real Estate Investment in a single transaction or
series of related transactions), mortgage financings which are
cross-collateralized and cross-defaulted amongst the acquired portfolio shall be
permitted;

(ix) use reasonable efforts to find or obtain, on behalf of the Fund, an
unsecured working capital credit facility at the Fund level to support the
Fund’s liquidity needs, provided, however, that the Advisor may not cause the
Fund to enter into any working capital credit facility on the Fund level unless
such credit facility is approved by the Manager and the Board and the Advisor
shall not be directly responsible for providing a working capital credit
facility, but only for causing the Fund to engage other parties to provide such
working capital credit facility;

 

4



--------------------------------------------------------------------------------

(x) advise the Fund with respect to, and coordinate or cause, the sale or other
disposition of Real Estate Investments; provided, however, that the Advisor
shall not be directly responsible for selling or otherwise disposing of Real
Estate Investments, but shall only be responsible for causing the Fund to engage
other parties to provide sales brokerage and related services on behalf of the
Fund and supervising the performance of such services on behalf of the Fund in
accordance with Section 3(h) hereof;

(xi) advise the Fund with respect to the Fund’s liquidity needs, and manage the
Fund’s cash flow with a view to maintaining adequate liquidity to fund the
Fund’s operations and, consistent with the foregoing, manage the investment of
the Fund’s Cash pending distributions to the shareholders of the Fund or use for
acquisition or development of Real Estate Investments;

(xii) use its reasonable best efforts to assist the Manager and the independent
third party real estate valuation advisor engaged by the Fund at the direction
of the Board, initially Standard and Poor’s Corporate Value Consulting (the
“Valuation Consultant”), in connection with the valuation of the Real Estate
Investments as provided in Section 5(d) hereof;

(xiii) review, develop and implement financial, recordkeeping, accounting,
management and information systems and controls for the Managed Assets at both
the Fund and property level as provided in Section 5(b) hereof;

(xiv) at the Manager’s request, from time to time, assist in the marketing of
the Fund including, but not limited to, by being available to participate on
conference calls, appearing at presentations to potential investors, preparing
or assisting in the preparation of marketing materials and by answering
questions posed by potential investors related to, among other things, the Real
Estate Investments or Investment Guidelines;

(xv) meet with the Manager annually or more frequently as the Manager may
reasonably request to discuss and develop a business plan for the Fund which
shall include, but not be limited to, individual budgets for each Real Estate
Investment and for the Fund as a whole, including a cash flow budget, to be
presented to the Board for approval; and

(xvi) meet annually with the Manager and/or the Board (or more frequently upon
the reasonable request of the Manager or the Board) to review and discuss the
Investment Guidelines, including, without limitation, recommending any changes
thereto for consideration by the Board, it being understood and agreed that the
Board shall have the exclusive power and authority to amend the Investment
Guidelines.

 

5



--------------------------------------------------------------------------------

(b) The Advisor and the Manager shall each designate a person from time to time
(the “Designated Representative”) to act as its primary contact and liaison when
dealing with the other party. Each party shall be entitled to rely (without
further inquiry) on written instructions or other communications from the other
party’s Designated Representative.

(c) The Advisor shall devote such time as may be necessary in its reasonable
judgment for the proper performance of all duties hereunder. The Advisor shall
cause each of the individuals serving as Senior Executive Officers to devote an
amount of such individual’s business time and attention to the affairs of the
Fund as is reasonably necessary for the proper performance of Advisor’s duties
hereunder.

(d) To the extent it is within its delegated powers hereunder, the Advisor shall
use its reasonable best efforts to cause the Fund to qualify for taxation as a
REIT under Sections 856 through 860 of the Code and the Treasury Regulations
promulgated thereunder. Without limiting the generality of the foregoing,
(i) the Advisor shall use its reasonable best efforts to ensure that rents under
leases on the Real Estate Investments constitute “rents from real property” for
purposes of Section 856(d) of the Code, and (ii) notwithstanding anything else
in this Agreement, the Advisor shall use its reasonable best efforts to ensure
that the Fund refrains from providing any services to any tenants if the
provision of such services would cause rents of such tenants to fail to qualify
as “rents from real property” for purposes of Section 856(d) of the Code, in
each case, if it would thereby cause the Fund to fail to continue to qualify as
a REIT under the Code.

(e) To the extent it is within its delegated powers hereunder, the Advisor shall
use its reasonable best efforts to cause the Fund to qualify as a “venture
capital operating company” (“VCOC”) as defined and described in Department of
Labor Regulation Section 2510.3-101 issued under the Employee Retirement Income
Security Act of 1974, as amended (the “Plan Asset Regulations”) or otherwise
operate or manage the Fund in a manner so that the assets of the Fund will not
be treated as “plan assets” within the meaning of the Plan Asset Regulations.

(f) The Advisor shall take such actions as are within its control to manage the
investments of the Fund in such a manner that the Fund will not be required to
register as an investment company under the Investment Company Act of 1940, as
amended.

(g) Subject to the terms and conditions of this Agreement, including, without
limitation, the Advisor’s obligations pursuant to this Section 3(g), the Advisor
shall not be required to act as the Fund’s advisor as its sole and exclusive
function, and the Advisor and its Affiliates may have other interests and engage
in other business or activities of any type, directly or indirectly,
(i) entirely for their own account despite any conflict or competition,
including, without limitation, being a partner, member, shareholder, officer or
director of another corporation, partnership, limited liability company or other
entity, (ii) rendering advice or services to others, and (iii) investing its own
capital or the capital of others in any fashion. Any or all of these activities
may be competitive with the business of the Fund or the ownership, management,
leasing, operation, licensing, sale or conveyance of the Fund’s assets, and may
include, without

 

6



--------------------------------------------------------------------------------

limitation, activities in connection with the ownership, development, operation,
management, leasing, sale and syndication of office, commercial, industrial,
residential or other real property (including, without limitation, real property
adjacent to any property owned by the Fund). Neither the Fund nor any of its
Affiliates shall have any rights or claims in connection with or as a result of
such activities or in any income, benefits, proceeds or profits from any of the
activities described in clauses (i), (ii) or (iii) of the preceding sentence.
Notwithstanding the foregoing or anything else herein to the contrary, the
Advisor shall not cause the Fund to enter into any purchase or sale of property
or, directly or indirectly, any other equity or debt acquisition, disposition,
or lending transaction with the Advisor or any Affiliate of the Advisor, or any
account managed or advised by the Advisor or any Affiliate of the Advisor,
without the prior written approval of the Manager (provided, however, that the
Advisor may cause the Fund to enter into a transaction with an account managed
or advised by the Advisor or its Affiliate as to properties or matters with
respect to which the Advisor or its Affiliate are not managing or advising such
account without the prior written approval of the Manager if the Advisor
provides prior written notice to the Manager of any such transaction). In
addition, the Advisor shall notify the Manager promptly of any transaction or
proposed transaction that, to the Advisor’s knowledge, involves a material
conflict between the interests of the Fund on the one hand, and the interests of
the Advisor or any account managed or advised by the Advisor on the other hand.
Notwithstanding anything herein to the contrary, the Advisor shall allocate
investment opportunities suitable both for the Fund and for other Persons,
including the Advisor or an Affiliate of the Advisor or an account managed or
advised by the Advisor or an Affiliate of the Advisor, in accordance with an
equitable and reasonable allocation procedure consistent with the Advisor’s
fiduciary duty to the Fund and with due regard to the investment objectives of
the Fund and the characteristics of the specific investment.

(h) Services Provided by Parties Other than the Advisor. The Advisor’s services
performed pursuant to this Agreement shall not include the provision of
Additional Services, which services, to the extent deemed reasonably necessary
or appropriate by the Advisor, shall be performed by service providers who are
identified and retained by the Advisor on behalf of, and who are compensated by,
the Fund. The Advisor shall use its reasonable efforts to supervise the work of
such service providers, including so as to eliminate any duplication of efforts
or unnecessary fees. The Advisor may cause the Fund to enter into transactions
with Affiliates of the Advisor for the provision of Additional Services by such
Affiliates (an “Affiliate Service Arrangement”). Notwithstanding the foregoing,
the Advisor shall not permit the Fund to enter into an Affiliate Service
Arrangement unless (i) the fees or other compensation charged to the Fund for
services provided by Affiliates of the Advisor do not exceed the fees or other
compensation available in the relevant market in an arm’s-length transaction
with an independent third party, (ii) the agreements governing the relationship
contain standard arm’s-length contract terms in relation to the relevant market
and (iii) the Affiliate providing such services has sufficient experience and
qualifications to perform such services at a level of quality comparable to the
quality of similar services available from non-Affiliates in the relevant
geographical area. The Board may determine whether (i), (ii) or (iii) above have
been satisfied, and, if not, the Board may require the Advisor to terminate the
Affiliate Service Arrangement. If the engagement of any party

 

7



--------------------------------------------------------------------------------

(including any Affiliate) to provide Additional Services (other than any
engagement which has been approved by the Manager) involves a material conflict
of interest on the part of the Advisor or any Affiliate of the Advisor which is
known by the Advisor, whether arising out of a pecuniary interest or a material
relationship (in the case of an Affiliate of the Advisor a conflict above and
beyond the mere hiring of the Affiliate), then the Advisor shall notify the
Manager of such conflict of interest and describe the material facts relating
thereto. In the case of any such conflict of interest, the Board may require the
Advisor to terminate the engagement of the provider of Additional Services upon
reasonable prior notice if the Board determines that such engagement adversely
affects the Fund. The Advisor shall not be liable for the acts, omissions,
default or misconduct of any property manager, project manager, leasing agent,
broker, independent appraiser, attorney, contractor or other service provider
(other than an Affiliate of the Advisor) engaged by the Advisor on behalf of the
Fund if such service provider has been selected with the level of reasonable
care attributable to a real estate financial expert acting in a like capacity,
unless the Advisor knowingly participates in such acts, omissions, default or
misconduct or fails to take reasonable remedial action, or through its own
negligence, wrongful acts or omissions in the performance of its own specific
responsibilities hereunder has enabled such acts, omissions, default or
misconduct to occur.

4. Authority.

(a) In performing the services set forth in this Agreement, the Advisor shall
have the right to exercise all powers and authority which are reasonably
necessary and customary for an advisor to a real estate related investment fund
similar to the Fund to perform its obligations under this Agreement, including
the following powers on behalf of the Fund, as agent for the Fund or any
corporation, limited liability company, partnership, joint venture or other
entity affiliated with the Fund through which any of the Fund’s Real Estate
Investments are made, all at the Fund’s expense, subject in each case to the
terms and conditions of this Agreement, including, without limitation, the
Investment Guidelines:

(i) to purchase, exchange or otherwise acquire and to sell, exchange or
otherwise dispose of, any property or any interest in property, including ground
leases, at public or private sale;

(ii) to borrow and, for the purpose of securing the repayment thereof, to
pledge, mortgage or otherwise encumber property;

(iii) to purchase, take and hold property subject to mortgages or other liens;

(iv) to extend the time of payment of any liens or encumbrances which may at any
time be encumbrances upon any property, irrespective of by whom the same were
made;

 

8



--------------------------------------------------------------------------------

(v) to foreclose, to reduce the rate of interest on, and to consent to the
extension of mortgages on real property, or to accept a deed in lieu of
foreclosure;

(vi) to join in a voluntary partition of any property;

(vii) to cause to be demolished any structures on any real property;

(viii) to cause renovations and capital improvements to be made to any property;

(ix) to abandon any property deemed to be worthless;

(x) to make loans, whether secured or unsecured, in connection with real estate;

(xi) to enter into joint ventures or otherwise participate in entities investing
in real estate such as trusts, real estate investment trusts, general or limited
partnerships, limited liability companies and corporations, including entities
advised or managed by Advisor or its Affiliates;

(xii) to cause any property to be leased, operated, developed, constructed or
exploited;

(xiii) to obtain and maintain insurance in such amounts and against such risks
as are prudent in accordance with customary and sound business practices in the
appropriate geographic area;

(xiv) to cause any property to be maintained in good state of repair and upkeep;
and to pay the taxes, upkeep, repairs, carrying charges, maintenance and
premiums for insurance;

(xv) to use the personnel and resources of its Affiliates in performing the
services specified in this Agreement to be performed by Advisor;

(xvi) to hire service providers with respect to the management, operation,
leasing and disposition of the Fund’s Real Estate Investments and other assets,
including property managers and leasing agents, project managers, mortgage
brokers and disposition brokers;

(xvii) to designate and engage all professionals and consultants to perform
services (directly or indirectly) on behalf of the Fund or the Fund’s
Affiliates, including, without limitation, accountants, legal counsel and
engineers; and

(xviii) to take any and all other actions as are necessary or appropriate in
connection with such Real Estate Investments.

 

9



--------------------------------------------------------------------------------

(b) The Advisor shall be authorized to represent to third parties that it has
the power to perform the actions which it is authorized to perform under this
Agreement.

(c) The Advisor shall be authorized and have the right, for so long as the
Advisor is the advisor to the Fund, to designate a director to the Board of the
Fund, which director designee will be included as one of the two affiliated
directors in the slate of director candidates to be nominated by the Manager for
a vote by the Fund’s stockholders in a manner consistent with the Fund’s bylaws.
The person designated must be an officer, director or employee of the Advisor or
its Affiliate. The Advisor (or its Affiliate) shall make available to the Fund
the services of the person designated from time to time by the Advisor to serve
on the Board as an affiliated director. The Advisor may direct the Manager to
call a special meeting of the stockholders pursuant to the Fund’s bylaws for the
purpose of removing and/or replacing the affiliated director designated by the
Advisor.

5. Reports; Books and Records; Valuation.

(a) The Advisor shall deliver to the Manager and any consultants of the Manager
identified by the Manager to the Advisor, within forty-five (45) days after the
close of each quarter, a quarterly report in form and substance acceptable to
the Manager which will consist of a narrative on asset activity and performance,
portfolio performance yields, statement of financial position, statement of
operations, statement of cash flows, statement of equity, analysis of variances,
occupancy level report, report of all principal service provider engagements
(including any engagement of an Affiliate of the Advisor as a service provider),
leasing activity report, report on tenants with leases maturing in the current
year, and an annual lease expiration schedule. The Senior Executive Officers of
the Advisor shall meet with representatives of the Manager regularly at such
times as are mutually agreed, not less frequently than quarterly, to discuss and
review the investment activities undertaken on behalf of the Fund, the
performance of the Managed Assets and any matters relating or pertaining to the
terms and conditions of this Agreement.

(b) The Advisor shall (i) establish and maintain (and require property managers
and other contractors to establish and maintain) a system of internal accounting
and financial controls (including, without limitation, internal controls to
safeguard records and to permit the Fund to comply with the Exchange Act and the
Sarbanes-Oxley Act of 2002, as amended (“SOX”)) designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws, (ii) maintain
records for each Real Estate Investment on a GAAP basis, (iii) develop
accounting entries and reports required by the Fund to meet its reporting
requirements under applicable laws, (iv) consult with the Fund with respect to
proposed or new accounting/reporting rules identified by the Manager, the Fund
or the Advisor and (v) prepare quarterly and annual financial statements as soon
after the end of each such period as may be reasonably requested and general
ledger journal entries and other information necessary for the Fund’s compliance
with applicable laws, including the Exchange Act, Regulation S-X and SOX, in
accordance with GAAP and cooperate with the Fund’s independent certified
accounting firm in connection with the auditing or review of such financial
statements, the cost of any such audit or review to be paid by the Fund.

 

10



--------------------------------------------------------------------------------

(c) The Advisor shall provide to the Fund as soon after the end of each quarter
or year as may be reasonably requested (within deadlines required for the Fund
to comply with applicable legal requirements) by the Fund, a completed
management questionnaire letter to the Manager and the Board, in such form as
the Fund may reasonably request in response to applicable legal requirements, on
accounting, reporting, internal controls and disclosure issues in support of any
management representation letter to be issued by the Fund to its independent
accountants.

(d) Pursuant to an agreement between the Fund and the Valuation Consultant, the
Valuation Consultant will be responsible for the following: (i) retaining
independent appraisers to perform external appraisals for all of the Real Estate
Investments on an annual basis, with approximately one-fourth of the Real Estate
Investments being appraised each calendar quarter and the initial external
appraisal of each Real Estate Investment to be performed approximately one year
after the acquisition of such Real Estate Investment; (ii) valuing the debt
associated with each Real Estate Investment on a quarterly basis;
(iii) reviewing the information provided by the Advisor with respect to each
Real Estate Investment and determining the value of each Real Estate Investment
in each of the three quarters following the calendar quarter in which such Real
Estate Investment is externally appraised; (iv) preparing and delivering to the
Advisor, the Manager, the Board and any consultants of the Manager identified to
the Valuation Consultant by the Manager a report summarizing all external
appraisals and internal appraisals completed during each calendar quarter and a
summary description of the factors, assumptions and process that formed the
basis of the Valuation Consultant’s determined value within five (5) Business
Days after the end of such quarter; and (v) valuing each Real Estate Investment
in each calendar quarter prior to such Real Estate Investment’s first external
appraisal, provided that, for purposes of valuing a Real Estate Investment
during the period prior to its first external appraisal (which shall take place
on or within ninety (90) days after the first anniversary date of such
investment), the value of such Real Estate Investment will be presumed to be its
Investment Cost, absent a material event as determined by the Valuation
Consultant relating to such Real Estate Investment causing the Valuation
Consultant to adjust such value. The Advisor shall be responsible for the
following: (i) preparing and delivering to the Valuation Consultant, promptly, a
report of any material developments relating to each Real Estate Investment that
could reasonably be expected to affect the valuation of such Real Estate
Investment, together with an assessment of the effect of such developments on
the value of such Real Estate Investment; (ii) assisting the Valuation
Consultant with the valuation process, including by (A) providing information
concerning each Real Estate Investment as the Valuation Consultant may
reasonably request and (B) providing such information, if readily available, as
the Valuation Consultant may reasonably request concerning real estate market,
financial market or economic trends which may materially impact the appraisals
of the Real Estate Investments; and (iii) following the determination of
individual asset valuation by the Valuation Consultant, determining the
applicable Net Asset Value of the Managed Assets based upon such individual
asset valuations by the Valuation Consultant.

 

11



--------------------------------------------------------------------------------

(e) The Advisor shall maintain accurate books, records, documents, data and
files (including, without limitation, computerized material) with respect to the
Fund and the Managed Assets, in such detail as is appropriate under the
circumstances. In accordance with and subject to applicable laws, the Advisor
shall have full responsibility for the maintenance, care and safe-keeping of all
Investment Information presently being maintained by the Advisor or hereafter
generated or obtained by the Advisor in performing its obligations under this
Agreement. All Investment Information shall be kept and maintained by the
Advisor in accordance with its business contingency plan as provided to the
Manager and the Board, or as otherwise approved by the Manager, which approval
shall not be unreasonably withheld. All Investment Information shall be and
remain the property of the Fund, which shall, together with the Manager and the
representatives, employees, independent auditors and attorneys of the Fund and
the Manager, at all times have complete and unrestricted access to all
Investment Information. All books and records maintained by the Advisor with
respect to the Fund or the Real Estate Investments shall be subject at all
reasonable times to inspection, review, or audit by agents duly authorized by
the Manager or the Fund. Upon reasonable advance request, the Advisor shall make
such books, records and documents available for inspection by Persons authorized
by the Manager or the Fund during normal business hours and at the offices of
the Advisor. The Advisor shall bear the costs associated with the retention of
records; and, if the Manager or the Fund shall request copies of such records,
the Fund shall bear the cost of duplicating and sending such records to the
Manager, the Fund or their designees.

(f) The Advisor shall prepare and deliver to the Fund and the Manager such other
information regarding the Real Estate Investments or operations of the Fund as
the Fund or Manager may reasonably request.

(g) The Advisor shall (i) assemble, maintain and provide to the firm designated
by the Manager to prepare tax returns on behalf of the Fund and its subsidiaries
(the “Tax Preparer”) information and data required for the preparation of
federal, state, local and foreign tax returns, any audits, examinations or
administrative or legal proceedings related thereto or any contractual tax
indemnity rights or obligations of the Fund and its subsidiaries and supervise
the preparation and filing of such tax returns, the conduct of such audits,
examinations or proceedings and the prosecution or defense of such rights,
(ii) provide factual data reasonably requested by the Tax Preparer or the
Manager with respect to tax matters, (iii) assemble, record, organize and report
to the Manager data and information with respect to the Managed Assets relative
to taxes and tax returns in such form as may be reasonably requested by the
Manager, (iv) supervise the Tax Preparer or the Custodian, as applicable, in
connection with the preparation, filing or delivery to appropriate persons, of
applicable tax information reporting forms with respect to the Managed Assets,
the Real Estate Investments and transactions involving the Real Estate
Investments (including, without limitation, information reporting forms, whether
on Form 1099 or otherwise with respect to sales, interest received, interest
paid, partnership reports and other relevant transactions); it being understood
that, in the context of the foregoing, the Fund shall rely on its own tax
advisers in the preparation of its tax returns and the conduct of any audits,
examinations or administrative or legal proceedings related thereto and that,
without limiting the

 

12



--------------------------------------------------------------------------------

Advisor’s obligation to provide the information, data, reports and other
supervision and assistance provided herein, the Advisor will not be responsible
for the preparation of such returns or the conduct of such audits, examinations
or other proceedings.

(h) Data Processing and Computer Services. Throughout the term of this
Agreement, the Advisor shall perform the services set forth in this
Section 5(h):

(i) The Advisor shall provide access on a twenty four (24) hour per day, seven
(7) day per week, 365 day per year basis, subject to reasonable downtimes for
system maintenance and upgrades, to the Advisor’s Delphi system on a read only
basis to specified employees of the Manager as designated by the Manager from
time to time. Such access will be made available on a remote basis over the
Internet and the Advisor will provide user names and passwords as necessary to
permit such access.

(ii) The Advisor shall provide a copy to the Manager of (A) a file of all
account balances recorded in the general ledger maintained by Advisor with
respect to the Managed Assets on a quarterly basis within forty-five (45) days
after the end of the quarter and (B) such other reports and information as the
Manager and Advisor may agree to from time to time.

(iii) The Advisor shall maintain at all times the computer hardware and software
systems necessary to perform its obligations under this Agreement and shall
maintain and upgrade the Advisor’s systems as necessary to conform such systems
to then-current industry standards applicable to institutional real estate
investment advisers. The Advisor shall also be responsible for implementing
computer maintenance and operating procedures, in accordance with industry
standard practice, which shall include, but not be limited to, making daily
back-up copies of the data related to the Managed Assets and securely storing
such back-up data in accordance with the Advisor’s information systems security
plan described in Section 5(h)(iv) below.

(iv) The Advisor shall keep all Advisor systems and data relating to the Managed
Assets and any other data belonging to the Fund in the Advisor’s possession in
secure facilities with strict control of physical and network access. Without
limiting the foregoing, the Advisor shall maintain information security
procedures with respect to the Advisor systems and all transmissions or delivery
of data to and from the Fund or the Manager and retention of Fund data by the
Advisor that will be no less stringent than the security procedures which the
Advisor has in place on the date hereof. The Advisor shall certify to the
Manager in writing, at least once every twelve (12) months, that it has complied
throughout the prior twelve (12) months, and is then in compliance with the
terms of this Section 5(h)(iv). In addition, the Manager, not more frequently
than once every twelve (12) months, at the Fund’s cost, may cause an independent
accounting firm to conduct a security audit of the Advisor’s systems relating to
the Managed Assets in accordance with SAS 70.

 

13



--------------------------------------------------------------------------------

6. Custody of Assets and Receipt of Payments.

(a) The Advisor shall have authority to maintain custody and possession of such
of the Fund’s assets as the Advisor deems appropriate in the management of the
assets, including custody of any instruments evidencing the ownership of the
assets, such as deeds, leases, purchase and sale agreements, options, trust
agreements, assignments, easements, pleadings, purchase money notes, mortgages
and other similar security documents. If the Fund has appointed a custodian (the
“Custodian”) to hold certain of the Fund’s assets, the Custodian shall furnish
to the Advisor and the Fund, and the Advisor shall furnish to the Custodian,
such reports concerning receipts and disbursements with respect to the Fund’s
assets as the other shall reasonably request.

(b) The Advisor or its agents may receive, on behalf of the Fund, any rent,
mortgage or other payment normally incident to the day-to-day management of the
Real Estate Investments, and pay expenses, on behalf of the Fund, normally
incident to the day-to-day management of the Real Estate Investments (including
any fees and expenses payable to the Advisor under this Agreement). The Advisor,
upon prior notice to the Manager, may establish bank accounts in the name of the
Fund for each Real Estate Investment or, if a Custodian is appointed, the
Custodian (or its nominee) to hold such payments, including amounts retained as
operating reserves. The Advisor shall provide the Manager with the account
information. The Advisor will be responsible for the management of the Fund’s
cash and liquidity needs as described in Section 3(a)(xi) of this Agreement.

7. Compensation. The Advisor shall be entitled to the compensation set forth in
the Fee Schedule attached hereto as Exhibit C for so long as the Advisor is an
advisor to the Fund.

8. Expenses. Expenses incurred with respect to the Fund’s assets shall be paid
as follows:

(a) The Advisor shall, at its expense, pay (i) the compensation and benefits of
all its directors, officers and employees, (ii) the costs of providing office
space for its employees and all necessary office furnishings and equipment, data
processing systems including hardware and software, telephone and other
communications costs, file storage, photocopying costs, facsimile costs,
utilities and the rent or other costs of such office space and facilities as is
reasonably required by the Advisor to perform its services under this Agreement,
(iii) legal and other costs and expenses of attempting to acquire Real Estate
Investments or proposed Real Estate Investments, including, without limitation,
travel expenses, that are not ultimately acquired, owned, managed, financed,
operated or disposed of by the Fund; provided, however, that the Advisor shall
be reimbursed by the Fund for out-of-pocket costs and expenses of third party
professionals, such as attorneys or environmental consultants, incurred in
connection with any proposed acquisition, financing or disposition of a Real
Estate Investment following the approval of the Investment Committee to pursue
such investment, financing or disposition on behalf of the Fund and the delivery
of the investment presentation approved by the Investment Committee to the
Manager, (iv) travel expenses incurred in connection with the

 

14



--------------------------------------------------------------------------------

Advisor’s performance of services hereunder, including, without limitation, the
evaluation, negotiation, acquisition, operation or sale of proposed or existing
Real Estate Investments and (v) other overhead costs applicable to its business
generally.

(b) Except for those expenses set forth in Section 8(a) above, the Fund will pay
the reasonable out-of-pocket costs and expenses actually incurred by the Advisor
in connection with the Advisor’s services provided hereunder. Such costs and
expenses may include, but shall not be limited to, (i) costs and expenses of
acquiring, owning, managing, financing, operating and disposing of Real Estate
Investments, (ii) fees or other costs for the services of third party property
managers, leasing or brokerage agents, project managers, legal counsel,
accountants, real estate and mortgage brokers, and architectural, engineering or
other consultants, (iii) costs and fees incurred in connection with the
formation, organization and continuation of any corporation, partnership, joint
venture or other entity through which the Fund’s investments are made or in
which any such entity invests, (iv) travel expenses incurred in connection with
attendance at Board meetings, (v) subject to Section 20, costs and expenses of
all litigation or regulatory proceedings or investigations instituted or
threatened against the Fund and (vi) costs and expenses related to updating
offering materials and preparing Exchange Act filings and reports. In those
instances where the Fund acquires other than a 100% ownership interest in a
property or entity, the Fund shall only be responsible for the payment of its
proportionate share of the expenses related to such property or entity. To the
extent that the Advisor pays any of the costs described in this Section 8(b) it
will be reimbursed for such expenses by the Fund.

9. Representations and Warranties of the Advisor. The Advisor represents and
warrants that (i) at all times during the term of this Agreement it will be
validly existing and in good standing under the laws of its state of
incorporation; (ii) at all times during the term of this Agreement it will be
duly registered with the Securities and Exchange Commission as an Investment
Adviser pursuant to the Advisers Act; (iii) at all times during the term of this
Agreement it will be fully authorized under the applicable laws governing
Advisor to perform the services described in this Agreement; (iv) at all times
during the term of this Agreement it will be duly qualified to do business and
duly registered or licensed as an investment adviser in each state or
jurisdiction where such registration or license is required to perform its
obligations under this Agreement, except for those failures to be so qualified
and registered or licensed which (individually or in the aggregate) could not
reasonably be expected to have a material adverse effect on the Advisor’s
ability to perform its services under this Agreement; (v) this Agreement has
been duly authorized, executed and delivered by the Advisor and constitutes the
legal, valid and binding obligation of the Advisor; (vi) the execution and
performance of this Agreement will not conflict with, or result in a breach of
the terms, conditions or provisions of, or constitute a default under, or result
in any violation of, any agreement or instrument to which the Advisor may be
subject; (vii) at all times during the term of this Agreement it will have
completed, obtained or performed all registrations, filings, approvals,
licenses, consents and examinations required by any Governmental Authority in
connection with the performance of its obligations under this Agreement, except
for those failures which (individually or in the aggregate) could not reasonably
be expected to have a material adverse effect on the Advisor’s ability to
perform its services under

 

15



--------------------------------------------------------------------------------

this Agreement; (viii) it is in the business of advising institutional investors
with respect to the acquisition, financing, management and disposition of real
estate and interests therein, portfolio management and asset management; and
(ix) the personnel of the Advisor who will be responsible for carrying out this
Agreement are individuals experienced in the performance of the various
functions contemplated by this Agreement and, in carrying out its obligations
under this Agreement, the Advisor will at all times and at its expense maintain
a staff of trained and competent personnel to enable it to perform its
obligations under this Agreement.

10. Representations, Warranties and Covenants of the Fund.

(a) The Fund represents and warrants that (i) the Fund has full authority to
enter into this Agreement; (ii) this Agreement has been duly authorized,
executed and delivered by the Fund and constitutes the legal, valid and binding
obligation of the Fund; and (iii) to the execution and performance of this
Agreement by the Fund will not conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, any agreement or instrument to which the Fund, may be subject.

(b) The Fund agrees to maintain in the Management Agreement: (i) an obligation
on the part of the Fund that, as a condition to any termination of the Manager
as manager under the Management Agreement, the Fund shall assume the rights and
obligations of the Manager under this Agreement, subject to the right of the
Fund to appoint a substitute manager, in which case the Fund may cause such
substitute manager to become a party to this Agreement and assume such rights
and obligations, and the Fund shall have no further liability for the
obligations of the Manager hereunder; and (ii) a provision permitting the
Advisor to enforce, independently, as an intended third party beneficiary, the
foregoing obligation of the Fund.

11. Representations, Warranties and Covenants of the Manager.

(a) The Manager represents and warrants that (i) the Manager has full authority
to enter into this Agreement; (ii) this Agreement has been duly authorized,
executed and delivered by the Manager and constitutes the legal, valid and
binding obligation of the Manager; and (iii) to the execution and performance of
this Agreement by the Manager will not conflict with, or result in a breach of
the terms, conditions or provisions of, or constitute a default under, or result
in any violation of, any agreement or instrument to which the Manager, may be
subject.

(b) The Manager agrees to maintain in the Management Agreement: (i) an
obligation on the part of the Fund that, as a condition to any termination of
the Manager as manager under the Management Agreement, the Fund shall assume the
rights and obligations of the Manager under this Agreement, subject to the right
of the Fund to appoint a substitute manager as described in Section 10(b)(i)
above; and (ii) a provision permitting the Advisor to enforce, independently, as
an intended third party beneficiary, the foregoing obligation of the Fund.

 

16



--------------------------------------------------------------------------------

12. Assignment.

(a) Neither this Agreement nor any of the rights or obligations of the Advisor
under this Agreement may be assigned (including, without limitation, by any
“assignment” within the meaning of the Advisers Act) by the Advisor, in whole or
in part, without the prior written consent of the Fund, it being agreed that the
Fund shall not unreasonably withhold its consent to an assignment by the Advisor
of this Agreement to a corporation, limited liability company, partnership,
trust or other entity controlling, controlled by or under common control with
the Advisor with substantially similar capabilities, regulatory status
(including registration as an investment adviser under the Advisers Act) and
capitalization as the Advisor.

(b) Neither this Agreement nor any of the rights and obligations of the Fund or
the Manager under this Agreement may be assigned by the Fund or the Manager (as
applicable), in whole or part, without the prior written consent of the Advisor,
except that, upon prior written notice to Advisor, each of the Fund and the
Manager shall have the right to assign this Agreement to a corporation, limited
liability company, partnership, trust or other entity controlling, controlled by
or under common control with the Fund or the Manager (as applicable), or any
other entity in connection with a merger or consolidation of the Fund or the
Manager (as applicable), provided that such other entity assumes all of the
obligations of the Fund or the Manager (as applicable) with respect to this
Agreement. The Fund reserves the right to designate any nominee or title holding
entity for the purpose of acquiring or holding title to any asset which is part
of the subject matter of this Agreement, and such designation shall not be
deemed an assignment requiring the consent of the Advisor.

13. Insurance.

(a) The Advisor shall obtain and maintain on behalf of the Fund Property Level
Insurance for each of the Real Estate Investments in such amounts and against
such risks as are prudent in accordance with customary and sound business
practices applicable to such Real Estate Investment in the appropriate
geographic area. Without limiting the foregoing, the Advisor shall obtain
liability and casualty insurance coverage on behalf of the Fund for each Real
Estate Investment, including where deemed appropriate by the Advisor, terrorism,
earthquake, flood and other disaster-type insurance coverage unless such
insurance coverage is unavailable or available only at prices which the Advisor
deems unreasonable. All casualty insurance shall contain a waiver of
subrogation, and each of the Fund and the Manager waives any claims against the
Advisor for any loss or damage to the Fund’s assets by reason of any casualty
event which is insured. The Fund, its subsidiary, the Advisor, the Manager and
such other parties as are customary and appropriate under a particular policy,
shall be the named insured(s) on all such insurance policies.

(b) During the term of this Agreement and for a period of three years
thereafter, the Advisor shall keep in force, at its own expense, a policy or
policies of insurance covering loss occasioned by the errors and omissions of
the Advisor’s officers, directors, agents and employees in connection with its
obligations hereunder with a limit

 

17



--------------------------------------------------------------------------------

of at least $10,000,000 with a retroactive date not later than the date of this
Agreement. Upon written request from the Manager, Advisor shall deliver evidence
of such insurance to the Manager and any consultants of the Manager identified
by the Manager to the Advisor.

14. Indemnification.

(a) The Advisor hereby agrees to indemnify, defend and hold harmless the Fund
and the Manager and their respective Affiliates, partners, members,
stockholders, officers, employees, agents, successors, and assigns from and
against all liabilities, judgments, costs, losses, and expenses, including
attorneys’ fees, charges and expenses and expert witness fees, of any nature,
kind or description, arising out of claims by third parties and caused by or
resulting from (i) the Advisor’s breach of this Agreement (provided that solely
for purposes of this Section 14(a)(i), only a negligent act or omission shall be
deemed in breach of Section 1(b)(i) hereof), (ii) the negligent or wrongful acts
or omissions of the Advisor or its partners, members, stockholders, officers,
employees, agents, successors, or assigns or (iii) in the event that an
Affiliate of the Advisor has been retained to provide services to the Fund, the
negligent or wrongful acts or omissions of such Affiliate or its partners,
members, stockholders, officers, employees, agents, successors, and assigns,
unless the Fund’s agreement with such Affiliate contains an indemnification
provision substantially similar to that set forth herein.

(b) The Fund hereby agrees to indemnify, defend and hold harmless the Advisor
and its Affiliates, partners, members, stockholders, officers, employees,
agents, successors, and assigns from and against all liabilities, judgments,
costs, losses, and expenses, including attorneys’ fees, charges and expenses and
expert witness fees, of any nature, kind or description, arising out of claims
by third parties in connection with this Agreement and the Advisor’s services
hereunder except to the extent caused by or resulting from (i) the Advisor’s
breach of this Agreement (provided that solely for purposes of this
Section 14(b)(i), only a negligent act or omission shall be deemed in breach of
Section 1(b)(i) hereof), (ii) the negligent or wrongful acts or omissions of the
Advisor or its partners, members, stockholders, officers, employees, agents,
successors, or assigns or (iii) in the event that an Affiliate of the Advisor
has been retained to provide services to the Fund, the negligent or wrongful
acts or omissions of such Affiliate or its partners, members, stockholders,
officers, employees, agents, successors, or assigns (it being agreed that such
exception shall not affect the availability of the indemnification provided
pursuant to this Section 14(b) to the Advisor, its partners, members,
stockholders, officers, employees, agents, successors, or assigns, provided that
they have not engaged in any breach of this Agreement or any negligent or
wrongful acts or omissions, and provided further that the Fund’s agreement with
such Affiliate contains an indemnification provision substantially similar to
that set forth herein).

(c) The party seeking indemnity (“Indemnitee”) will promptly notify the party
against whom indemnity is claimed (“Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve Indemnitor from any liability which it may have hereunder,
except to the extent

 

18



--------------------------------------------------------------------------------

such failure actually prejudices Indemnitor. The Indemnitor shall have the right
to assume the defense and settlement of such claim; provided that, Indemnitor
notifies Indemnitee of its election to assume such defense and settlement within
thirty (30) days after the Indemnitee gives the Indemnitor notice of the claim.
In such case the Indemnitee will not settle or compromise such claim, and the
Indemnitor will not be liable for any such settlement made without its prior
written consent. If Indemnitor is entitled to, and does, assume such defense by
delivering the aforementioned notice to Indemnitee, Indemnitee will (i) have the
right to approve Indemnitor’s counsel (which approval will not be unreasonably
withheld or delayed), (ii) be obligated to cooperate in furnishing evidence and
testimony and in any other manner in which Indemnitor may reasonably request and
(iii) be entitled to participate in (but not control) the defense of any such
action, with its own counsel and at its own expense.

(d) Reasonable expenses (including attorney’s fees) incurred by an Indemnitee in
defense or settlement of a claim that may be subject to a right of
indemnification hereunder may be advanced by the Fund to such Indemnitee as such
expenses are incurred prior to the final disposition of such claim; provided
that, Indemnitee undertakes to repay such amounts if its shall be determined
ultimately by a court of competent jurisdiction that Indemnitee was not entitled
to be indemnified hereunder.

(e) The Advisor shall remain entitled to exculpation and indemnification from
the Fund pursuant to this Section 14 (subject to the limitations set forth
herein) with respect to any matter arising prior to the termination of this
Agreement and shall have no liability to the Fund or the Manager in respect of
any matter arising after such termination unless such matter arose out of events
or circumstances that occurred prior to such termination.

(f) The Manager shall remain entitled to exculpation and indemnification from
the Advisor pursuant to this Section 14 (subject to the limitations set forth
herein) with respect to any matter arising prior to the termination of this
Agreement and any matter arising after such termination which arose out of
events or circumstances that occurred prior to such termination.

15. Term. The initial term of this Agreement shall be five (5) years commencing
on the date hereof (“Initial Term”), unless sooner terminated as set forth in
Sections 16, 17 or 18 or upon the resignation of the Advisor upon one hundred
eighty (180) days written notice to the Manager and the Board. Thereafter, this
Agreement shall automatically renew for successive five (5) year periods (each,
a “Renewal Term”), unless sooner terminated (a) as set forth in Sections 16, 17
or 18, (b) upon the resignation of the Advisor upon one hundred eighty
(180) days written notice to the Manager and the Board or (c) pursuant to the
election of the Board (excluding the members designated by the Manager and the
Advisor) not to renew this Agreement as provided in the following sentence. At
the conclusion of the first Renewal Term or any Renewal Term thereafter, the
Board (excluding the members designated by the Manager and the Advisor) may
elect not to renew this Agreement, in its sole discretion, by giving written
notice to the Advisor at least ninety (90) days, but no sooner than two hundred
seventy (270) days prior to the

 

19



--------------------------------------------------------------------------------

expiration of the then current Renewal Term; provided, however, that in the
event that LUSHI (and/or its permitted successors and assigns) at such time has
capital invested in the Fund, then the written notice referred to above must be
provided at least two hundred seventy (270) days prior to the end of the then
current Renewal Term, such termination to be effective as of the earlier of
(i) two hundred seventy (270) days following such notice; or (ii) the date
specified in a written notice from the Fund given at any time following the date
on which the equity investment of LUSHI (and/or its permitted successors and
assigns) in the Fund shall have been fully redeemed by the Fund or transferred
to another Person consistent with the Fund’s applicable procedures for
redemption or transfer. Notwithstanding the foregoing, this Agreement shall
terminate upon the liquidation, winding-up and termination of the Fund (subject
to Section 30 hereof).

16. Termination for Cause.

(a) The Manager may terminate this Agreement at any time (i) for Cause, (ii) if
the Advisor becomes the subject of any bankruptcy or insolvency proceedings
which, if involuntary, are not dismissed within ninety (90) days, or
(iii) following the Initial Term, if the Manager determines, in its reasonable
discretion, that the Fund has experienced sustained, material underperformance
with respect to the investment results of the Managed Assets in comparison to
the investment strategy of the Fund applicable to such Managed Assets over a
real estate market cycle, it being acknowledged and agreed that for purposes of
such determination, “market cycle” may include all or part of the Initial Term
as determined by the Manager. In the event that this Agreement is terminated
pursuant to this Section 16(a), the Fund shall pay to the Advisor an amount
equal to any earned or accrued but unpaid Acquisition Fees and Asset Management
Fees as of the effective date of termination, as well as any such fees for the
quarter in which this Agreement is so terminated, pro-rated through the date of
termination. Such amount shall be paid in cash within ten (10) days of the
effective date of termination. In the event that this Agreement is terminated
pursuant to Section 16(a)(iii) and that at such time LUSHI (and/or its permitted
successors and assigns) has capital invested in the Fund, the termination of the
Advisor shall be effective as of the earlier of (i) two hundred seventy
(270) days following notice by the Manager to the Advisor of such termination;
or (ii) the date specified in a written notice from the Fund given at any time
following the date on which the equity investment of LUSHI (and/or its permitted
successors and assigns) in the Fund shall have been fully redeemed by the Fund
or transferred to another Person consistent with the Fund’s applicable
procedures for redemption or transfer.

(b) The Advisor may terminate this Agreement at any time if (i) the Manager
defaults in any of its material obligations under this Agreement, which default
is not cured within thirty (30) days after written notice from the Advisor
describing such default in reasonable detail, or (ii) the Manager becomes the
subject of any bankruptcy or insolvency proceedings which, if involuntary, are
not dismissed within ninety (90) days.

17. Termination Not for Cause. The Manager may terminate this Agreement, if, at
any time during the term of this Agreement, (a)(i) the Advisor consolidates or
merges with any Specified Wealth Manager, except for any transaction where the
persons or entities directly or indirectly controlling the Advisor immediately
before such

 

20



--------------------------------------------------------------------------------

transaction control the surviving entity following such transaction, (ii) the
Advisor sells all or substantially all of its assets to a Specified Wealth
Manager or (iii) a Specified Wealth Manager acquires direct or indirect
beneficial ownership of equity securities of the Advisor representing 50% or
more of the voting power of all outstanding equity securities of the Advisor and
(b) at the time of such transaction, greater than 50% of the Fund’s equity is
owned by Manager Clients.

18. Early Termination Upon Key Man Event. If, at any time during the Initial
Term, (a) two (2) or more of the individuals serving as Senior Executive
Officers cease to serve in such positions within any twelve (12) month period,
and (b) the Advisor fails to select and appoint a Qualified Replacement to serve
in each such position within 180 days of the date such individual ceased to
serve as a Senior Executive Officer (the occurrence of (a) and (b) being a “Key
Man Event”), then the Manager may elect to terminate this Agreement within
thirty (30) days of such Key Man Event. In the event that this Agreement is
terminated pursuant to this Section 18, the Fund shall pay to the Advisor an
amount equal to any earned or accrued but unpaid Acquisition Fees and Asset
Management Fees as of the effective date of termination, as well as any such
fees for the quarter in which this Agreement is so terminated, pro-rated through
the date of termination. Such amount shall be paid in cash within ten (10) days
of the effective date of termination.

19. Further Assurances on Termination. (a) Upon termination of this Agreement
for any reason whatsoever, the Advisor shall cooperate with the Fund and the
Manager, including, without limitation, providing to the Fund and the Manager
access to and the opportunity to consult with the Advisor’s officers and
employees, in order to facilitate a smooth transition of the Advisor’s
responsibilities and the Fund’s books and records so as to avoid a disruption of
services to the Fund for the Managed Assets. In the case of a termination by
notice, any such transition shall begin immediately upon the giving of such
termination notice and the parties shall use their reasonable efforts to
complete such transition by the termination date. If such transition is not
completed by the termination date the Advisor shall take such actions after the
termination date as are necessary to complete the transition.

(b) The Advisor shall forthwith upon any termination of this Agreement: (i) as
soon as practicable after such termination pay over to the Manager all monies,
securities and other assets held for the account of the Fund pursuant to this
Agreement; (ii) as soon as practicable after such termination, deliver to the
Manager and any consultants of the Manager identified by the Manager to the
Advisor a report containing, among other things, a statement of Managed Assets
and Real Estate Investments covered by this Agreement as of the date of
termination and such other information regarding Managed Assets or Real Estate
Investments as the Manager may reasonably request; and (iii) deliver to the
Manager or its designee all or such part of the Investment Information as the
Manager requests, provided that the reasonable expenses of the delivery of the
Investment Information shall be paid by the Fund.

 

21



--------------------------------------------------------------------------------

20. Litigation.

(a) Subject to clause (c) below, the Advisor, on behalf of the Fund, shall
supervise the defense and/or prosecution of any and all claims, proceedings or
investigations brought or made by or against the Fund that are related to the
acquisition, ownership, leasing, financing, management or disposition of any
Real Estate Investment (“Real Estate Claims”). In connection with this
responsibility the Advisor shall promptly notify the Manager of each such claim,
proceeding or investigation and identify legal counsel to defend or prosecute
each Real Estate Claim on behalf of the Fund and shall notify the Manager of the
law firm that it proposes to retain. The Manager shall have thirty (30) days to
either approve or reject retention of such law firm, subject to any requirements
under any applicable insurance policies, provided, that, if the Manager does not
object within the thirty (30) day period it will be deemed to have approved the
retention of the law firm selected by the Advisor; and provided further, that,
the Advisor shall be permitted to retain counsel without the approval of the
Manager in connection with (i) emergency actions requiring selection of counsel
where such approval is impracticable or (ii) standard landlord-tenant
litigation. The Advisor shall supervise the defense or prosecution of such Real
Estate Claim on behalf of the Fund in the same manner and with the same
diligence that it would defend or prosecute a claim on its own behalf. Without
limiting the generality of the foregoing, the Advisor shall timely notify
insurance carriers as necessary in connection with any Real Estate Claims in
order to obtain applicable coverage under policies held by the Fund.

(b) The Advisor shall deliver to the Manager and the Board a quarterly written
report, in form and substance reasonably acceptable to the Manager and the
Board, which will consist of a listing of all Real Estate Claims that were
resolved in the previous quarter or are pending, or to the knowledge of the
Advisor, threatened, the names of the parties involved in such claim, any trial
dates that are scheduled, if known, the amount of damages or other relief sought
and a narrative describing the facts and circumstances surrounding the claim.

(c) The Advisor shall not settle any Real Estate Claims without the prior
approval of the Board, provided that the Advisor shall be permitted to settle
emergency actions, Standard Landlord-Tenant Litigation or Real Estate Claims of
$100,000 or less without prior approval.

21. Confidential Information. The Advisor acknowledges that in the course of its
activities under this Agreement it may receive confidential information which
relates to the business of the Fund or the Manager. The Advisor agrees to keep
all such information confidential except to the extent reasonably necessary to
perform its services hereunder.

22. Written Notice. Any approval, notice, demand, direction or instruction to be
given hereunder shall be in writing and shall be properly given and deemed
effective upon receipt if (a) mailed by first-class, registered or certified
mail, return receipt requested, postage prepaid, (b) delivered by hand or
national overnight courier, or (c) by telecopy received prior to 5:00 p.m.
(local time) on any business day (with any notice delivered after such time
being deemed delivered on the next succeeding business day), provided that the
original shall be delivered on the next succeeding business day in the

 

22



--------------------------------------------------------------------------------

manner described in the foregoing clauses (a) or (b), in each case to the
addresses or telecopy number set forth below or such other address or telecopy
number as a party may designate by like notice to the other party:

 

  (i)    In the case of notices sent to the Fund:        

Excelsior LaSalle Property Fund, Inc.

c/o U.S. Trust Company, N.A.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Douglas Lindgren

Telecopy: 203-352-4456

        with a simultaneous copy to:        

U.S. Trust Company, N.A.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Lee Gardella

Telecopy: 203-352-4456

       

and

 

U.S. Trust

114 West 47th Street, 26th Floor

New York, New York 10036

Attn: Alexandra Poe

Telecopy: 212-852-1310

     (ii)    In the case of notices sent to the Manager:        

U.S. Trust Company, N.A.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Douglas Lindgren

Telecopy: 203-352-4456

 

with a simultaneous copy to:

 

U.S. Trust Company, N.A.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Lee Gardella

Telecopy: 203-352-4456

  

 

23



--------------------------------------------------------------------------------

  and           

 

U.S. Trust

114 West 47th Street, 26th Floor

New York, New York 10036

Attn: Alexandra Poe

Telecopy: 212-852-1310

     (iii)   

In the case of notices sent to the Advisor:

 

LaSalle Investment Management, Inc.

200 E. Randolph Drive

Chicago, Illinois 60601

Attention: Chief Operating Officer

Telecopy: 312-782-4339

 

with a simultaneous copy to:

 

LaSalle Investment Management, Inc.

200 E. Randolph Drive

Chicago, Illinois 60601

Attention: General Counsel

Telecopy: 312-782-4339

  

Each notice, demand, direction or instruction which shall be mailed, transmitted
or delivered in the manner described above shall be deemed received and
sufficiently served at such time as it is delivered to the addressee (with the
return receipt, delivery receipt, confirmation of facsimile transmission or
affidavit of messenger constituting conclusive evidence of such delivery) or at
the time of presentation of delivery is refused by the addressee.

23. Force Majeure. The Advisor shall not be deemed in default of this Agreement
if the failure to perform this Agreement arises from causes beyond its
reasonable control. Such causes may include, but are not restricted to, acts of
God or of the public enemy, including terrorists, acts of the Federal or state
government (including all subdivisions thereof) in its sovereign capacity, fires
and floods.

24. Advisor as Independent Contractor. The Advisor shall at all times be acting
as an independent contractor; and this Agreement is not intended, and shall not
be construed to create a relationship of employee, partnership or association as
between the Fund and the Advisor. For all purposes, including, but not limited
to, Workers’ Compensation liability, Advisor agrees that all persons furnishing
services on behalf of the Advisor pursuant to this Agreement are deemed
employees solely of the Advisor and not of the Fund.

25. Construction and Forum. This Agreement shall be governed by the laws of the
State of New York, without regard to its conflicts of law principles. Each of
the parties hereto irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of any New York State court or Federal court of
the United States of America

 

24



--------------------------------------------------------------------------------

sitting in New York, in any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.

26. Attorneys’ Fees. In any legal proceeding between the parties hereto which
arises out of or relates to this Agreement, the prevailing party shall be
entitled to recover all reasonable costs and expenses incurred by it therein
from the other party including, without limitation, reasonable attorneys’ fees
and court costs. These expenses shall be in addition to any other relief to
which the prevailing party may be entitled and shall be included in and as part
of the judgment or decision rendered in such proceeding.

27. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed an original, but the several
counterparts shall together constitute but one and the same Agreement of the
parties hereto.

28. Severability. If any one or more of the covenants, agreements, provisions or
texts of this Agreement shall be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

29. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements between the parties hereto relating to the
matters contained herein and may not be modified, waived or terminated orally
and may only be amended by an agreement in writing signed by the parties hereto,
except with respect to the Investment Guidelines which may be modified as
provided in this Section 29. The Investment Guidelines may be modified from time
to time by the Board in its sole discretion upon not less than seven (7) days
prior written notice to the Advisor and the Manager. Any amendment to the
Investment Guidelines adopted by the Board shall become effective on the date
specified in the notice or, if no date is specified, immediately. The Manager
and the Advisor shall jointly propose any modifications to the Investment
Guidelines for consideration by the Board as they shall jointly determine are
appropriate. Each of the Advisor and the Manager shall discuss any proposed
changes to the Investment Guidelines in good faith. Nothing herein shall be
deemed to limit or restrict the Board’s power and authority to adopt such
modifications to the Investment Guidelines as it shall determine in its sole
discretion.

30. Survival. The covenants and agreements contained in this Agreement which by
their terms require performance after termination of this Agreement shall
survive the termination of this Agreement in accordance with their terms
including, without limitation, the provisions of Sections 14, 19, 21, 25, 26 and
this Section 30. In addition, no termination shall relieve any party hereto of
any liability or damages arising from such party’s breach, prior to the
termination date, of any representations, warranties or covenants of this
Agreement.

[Signature page follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Fund, the Manager and
the Advisor have caused this Agreement to be executed as of the date first above
written.

 

EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation By:  

/s/ Douglas A. Lindgren

  Name:   Douglas A. Lindgren   Title:   President U.S. TRUST COMPANY, N.A., a
California corporation and national bank By:  

/s/ Douglas A. Lindgren

  Name:   Douglas A. Lindgren   Title:   Managing Director LaSALLE INVESTMENT
MANAGEMENT, INC., a Maryland corporation By:  

/s/ Peter H. Schaff

  Name:   Peter H. Schaff   Title:   Vice President

 

26



--------------------------------------------------------------------------------

Exhibit A

to

Investment Advisory Agreement

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below. Additional defined terms are set forth in the Recitals and Sections
of this Agreement to which they relate.

“Acquisition Cost” of a Real Estate Investment shall include the acquisition
price stated in the acquisition agreement (inclusive of all potential earnouts)
together with loan fees attributable to such acquisition, but without regard to
adjustments for prorations. With respect to Real Estate Investments that are
acquired with the intent to perform development or redevelopment as part of the
acquisition strategy, Acquisition Costs shall include all costs (including
interest and loan fees) related to the Real Estate Investment that are budgeted
in connection with the development or redevelopment of the Real Estate
Investment, including without limitation, the total amount of hard and soft
costs related to construction, development or renovation of buildings (including
all construction period taxes, assessments and insurance), costs of fixtures and
equipment (including rental equipment) used to construct or operate the
property, costs of the installation of permanent improvements in or on the
property’s buildings or land (including tenant improvement costs, site work,
paving and landscaping), estimated fees and earnouts to developers, fees and
cost reimbursements of architects, contractors, engineers, environmental and
other consultants, amounts payable to government authorities, third party
marketing expenses (including leasing commissions and finders fees), and costs
of bonds or letters of credit. In no event shall Acquisition Costs include due
diligence expenses or legal fees incurred in connection with the acquisition or
financing of the Real Estate Investment.

“Acquisition Fee” has the meaning set forth in the Fee Schedule attached hereto
as Exhibit C.

“Additional Advisor” has the meaning set forth in Section 1(c) hereof.

“Additional Services” means property management and leasing services, financing
and disposition brokerage services, construction management services, and other
services for which fees are customarily charged in connection with the
acquisition, development, management or disposition of commercial real
properties, but shall not include any of the services specifically required of
the Advisor under Section 3 hereof.

“Adjoining Parcel” has the meaning set forth in the Fee Schedule attached hereto
as Exhibit C.

“Advisers Act” means the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

A-1



--------------------------------------------------------------------------------

“Advisor” has the meaning set forth in the introductory paragraph hereof.

“Affiliate” means, with respect to a specified Person, (a) any person directly
or indirectly controlling, controlled by or under common control with the
specified Person, (b) a partnership or limited liability company in which the
specified Person is a general partner or manager, (c) any officer, director,
executive employee, manager or general partner of the specified Person, or
(d) if the specified Person is an officer, director, manager, general partner or
executive employee, any other entity for which the specified Person acts in any
such capacity.

“Affiliate Service Arrangement” has the meaning set forth in Section 3(h)
hereof.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Applicable Percentage” means, as of the end of each calendar quarter, the
percentage set forth opposite the Net Asset Value of the Fund as of the end of
such quarter, in the column entitled “Applicable Percentage” below:

 

Net Asset Value

   Applicable
Percentage  

Less than $100 million

   7.50 % 

$100 million or more and less than $250 million

   7.31 % 

$250 million or more and less than $400 million

   7.13 % 

$400 million or more and less than $550 million

   6.75 % 

$550 million or more and less than $700 million

   6.38 % 

$700 million or more and less than $850 million

   6.00 % 

$850 million or more

   5.63 % 

“Articles” shall mean the Articles of Incorporation of the Fund, as amended from
time to time.

“Asset Management Fee” has the meaning set forth in the Fee Schedule attached
hereto as Exhibit C.

“Board” means the Board of Directors of the Fund.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Chicago, Illinois.

“Cash” means cash and cash equivalents (including marketable securities and
short-term investments).

“Cause” means the determination of the Board, after consultation with the
Manager, of :

(a) the breach by the Advisor of any material term of this Agreement, which
breach was not cured within sixty (60) days after written notice from the
Manager describing such breach in reasonable detail;

 

A-2



--------------------------------------------------------------------------------

(b) the fraud or willful misconduct of the Advisor in connection with the
Advisor’s duties under this Agreement;

(c) the negligence of the Advisor in connection with the Advisor’s duties under
this Agreement which materially and adversely affects the Fund; or

(d) the Advisor is convicted of or pleads guilty in any court to a felony
involving investment-related business which, in the reasonable determination of
the Board, has had a material adverse effect on the reputation of the Advisor in
the market for real estate investment funds, or any regulatory authority or
court denies, suspends or revokes the Advisor’s registration or license or
otherwise enjoins the Advisor from conducting investment advisory business.

“Code” means the Internal Revenue Code of 1986, as amended.

“Custodian” has the meaning set forth in Section 6(a) hereof.

“Designated Representative” has the meaning set forth in Section 3(b) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means any Other Investments for which the Manager has
appointed an Additional Advisor and any Cash held in escrow in respect of
subscriptions for Shares of the Fund prior to the closing of such subscriptions.

“Fair Market Value” means, with respect to each Real Estate Investment, the most
recent fair market value of such Real Estate Investment established by the Board
in accordance with the valuation procedures set forth herein or otherwise
adopted by the Fund.

“Fee Schedule” means that certain schedule of fees paid to the Advisor attached
hereto as Exhibit C.

“Fixed Portion” has the meaning set forth in the Fee Schedule attached hereto as
Exhibit C.

“Foreign Investments” shall have the meaning set forth in the Investment
Guidelines attached hereto as Exhibit B.

“Fund” has the meaning set forth in the introductory paragraph hereof.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, or any agency or instrumentality thereof, or any court or
arbitrator (public or private).

“High Net Worth Individual” means a natural person residing in the U.S. that is
an “accredited investor” within the meaning of Section 501(a) of Regulation D
under the Securities Act.

“Indemnitee” has the meaning set forth in Section 14(c) hereof.

 

A-3



--------------------------------------------------------------------------------

“Indemnitor” has the meaning set forth in Section 14(c) hereof.

“Initial Closing” means the Business Day on which the first subscriptions for
Shares from investors (other than the Advisor or its Affiliates) are accepted by
the Fund.

“Initial Term” has the meaning set forth in Section 15 hereof.

“Investment Committee” means the investment committee of the Advisor.

“Investment Cost” of a Real Estate Investment shall include the sum of (a) the
total acquisition price paid for the Real Estate Investment and subsequent
capital invested in the Real Estate Investment by the Fund, including without
limitation, the total amount of hard and soft costs (including interest and loan
fees) related to construction, development or renovation of buildings (including
all construction period taxes, assessments and insurance), costs of fixtures and
equipment (including rental equipment) used to construct or operate the
property, costs of the installation of permanent improvements in or on the
property’s buildings or land (including tenant improvement costs, site work,
paving and landscaping), fees and earnouts to developers, fees and cost
reimbursements of architects, contractors, engineers, environmental and other
consultants, amounts payable to government authorities, third party marketing
expenses (including leasing commissions and finders fees), and costs of bonds or
letters of credit, (b) all out-of-pocket costs and expenses incurred in
connection with the acquisition or development of the Real Estate Investment,
(c) the Acquisition Fee and (d) any other costs or expenses which may be
capitalized with respect to such Real Estate Investment for accounting purposes
in accordance with generally accepted accounting principles, consistently
applied.

“Investment Guidelines” has the meaning set forth in Section 1 hereof.

“Investment Information” means such books, records, data, information,
instruments, documents, agreements, files, reports, manuals, policies,
guidelines and procedures (including without limitation, computerized
materials), as relate to the Fund, the Managed Assets, the Real Estate
Investments or the services provided by third parties relating to the foregoing.
“Investment Information” shall not include any of the foregoing prepared by the
Advisor generally for use in its business or generally for use by its clients.

“Key Man Event” has the meaning set forth in Section 18 hereof.

“LUSHI” means LaSalle U.S. Holdings, Inc., a Delaware corporation.

“Managed Assets” has the meaning set forth in Section 1(b) hereof.

“Management Agreement” has the meaning set forth in the recitals hereof.

“Manager” has the meaning set forth in the introductory paragraph hereof.

 

A-4



--------------------------------------------------------------------------------

“Manager Client” means any holder of Shares which is, or was at the time of such
holder’s subscription for Shares, a client of the Manager or any of its
Affiliates or a third party broker-dealer firm first identified, procured and
approved by the Manager.

“Net Asset Value” means, as of any date, (a) the aggregate Fair Market Value of
(i) the Fund’s interests in all Real Estate Investments plus (ii) all other
assets of the Fund, minus (b) (i) the aggregate value of the Fund’s indebtedness
and (ii) other outstanding obligations as of the determination date.

“Net Distributable Cash” is meant to reflect the Fund’s ability to generate cash
from normal operations for purposes of calculating certain management and
advisory fees, and it is not intended to be an actual measure of cash available
for dividend distributions. It shall be calculated beginning with net income of
the Fund from Managed Assets of the Advisor for the fiscal period, as calculated
under GAAP consistently applied, and adjusted for the following factors (without
duplication):

Add back depreciation of assets.

Add back amortization of intangibles.

Add back depreciation of tenant improvements and tenant allowances.

Add back amortization of deferred leasing costs and deferred financing costs.

Subtract capitalized expenditures related to the normal and recurring operations
and maintenance of the Real Estate Investments (e.g. building improvements,
lease-hold improvements, property leasing expenditures and land improvements).

Subtract gains and add back losses from sales of real estate investments.

Add back the Variable Portion of the Advisor’s Asset Management Fee and the
“Variable Portion” of the Manager’s “Management Fee” (as those terms are defined
in the Management Agreement).

Subtract gains and add back expenses for changes in accounting methodology.

Subtract income caused by the straight-lining of rental income and add back
expense from the straight-lining of interest expense (including straight- lining
of lease termination payments).

Subtract gains and add back losses of hedging through derivatives.

Add back the effects of impairment (per FAS 144).

Subtract gains and add back losses from extraordinary items.

Adjust the Fund’s income from unconsolidated joint ventures and discontinued
operations, and expenses from minority interests, in the same manner described
above.

Other modifications to net income may be made by the Advisor, with approval of
the Manager, to cause Net Distributable Cash to better reflect normal cash flow
from operation of Managed Assets on a consistent basis. If the calculation of
the Fund’s net income is altered under GAAP, appropriate modifications shall be
made to this definition to make such changes immaterial to the calculation of
Net Distributable Cash.

“Non-Primary Investments” has the meaning set forth in the Investment Guidelines
attached hereto as Exhibit B.

 

A-5



--------------------------------------------------------------------------------

“Other Investments” has the meaning set forth in the Investment Guidelines
attached hereto as Exhibit B.

“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association or other entity.

“Plan Asset Regulations” has the meaning set forth in Section 3(e) hereof.

“Primary Investments” has the meaning set forth in the Investment Guidelines
attached hereto as Exhibit B.

“Property Level Insurance” has the meaning set forth in Section 3(a)(vii)
hereof.

“Qualified Replacement” means an individual who is selected and appointed by the
Advisor to serve in a position as a Senior Executive Officer and who has such
real estate investment management, property management, brokerage, acquisition
or disposition experience and other qualifications as are consistent with the
duties and responsibilities of such position.

“Real Estate Claims” has the meaning set forth in Section 20(a) hereof.

“Real Estate Investments” has the meaning set forth in Section 2 hereof.

“REIT” means a real estate investment trust within the meaning of Section 856 of
the Code.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Executive Officer” means the following officer positions of the Advisor:
(a) the senior account officer for the Fund, which initially shall be Peter H.
Schaff; (b) an officer responsible for portfolio management, which initially
shall be Anthony C. O’Malley; and (c) an officer responsible for business
operations and investment structuring, which initially shall be C. Allan
Swaringen.

“Shares” means the shares of Common Stock, par value $0.01 per share, of the
Fund.

“SOX” has the meaning set forth in Section 5(b) hereof.

“Specified Wealth Manager” means (a) a company with greater than $20 billion of
assets under management for clients that are High Net Worth Individuals or
(b) any Affiliate of a company specified in clause (a).

“Standard Landlord Tenant Litigation” means any Real Estate Claim that relates
only to one or more of the following:

(a) the amount of rent and other charges to be paid by a tenant under a lease
(including operating expenses or additional rent);

 

A-6



--------------------------------------------------------------------------------

(b) the length of the term of a lease;

(c) the eviction of a tenant from the premises; or

(d) the amount of any payments by a tenant relating to termination of the lease.

“Subscription Agreement” means each Subscription Agreement executed by a holder
of Shares pursuant to which such holder agreed to purchase Shares from the Fund.

“Tax Preparer” has the meaning set forth in Section 5(g) hereof.

“Treasury Regulations” means the Procedure and Administration Regulations
promulgated by the U.S. Department of Treasury under the Code, as amended.

“Valuation Consultant” has the meaning set forth in Section 3(a)(xii) hereof.

“Variable Portion” has the meaning set forth in the Fee Schedule attached hereto
as Exhibit C.

“VCOC” has the meaning set forth in Section 3(e) hereof.

 

A-7



--------------------------------------------------------------------------------

Exhibit B

to

Investment Advisory Agreement

INVESTMENT GUIDELINES

The following sets forth the general investment guidelines established by the
Fund for the Real Estate Investments. Unless otherwise approved by the Board:

(a) Investment Criteria. The Fund shall invest primarily in a portfolio of
high-quality properties located primarily in the United States that is
diversified both geographically and across property sectors. The Fund shall
invest primarily in well-located, well-leased assets within the four primary
institutional property sectors: office (including without limitation, medical
office), industrial, apartments, and retail properties and other institutional
quality properties consistent with the Fund’s strategy (“Primary Investments”).
After the Fund’s Net Asset Value has exceeded $300 million, the Fund may also
invest up to twenty-five percent (25%) of the Fund’s assets, measured at the
time the investment is made, in property sectors other than Primary Investments
(“Non-Primary Investments”) and properties outside of the United States
(“Foreign Investments,” and together with Non-Primary Investments, the “Other
Investments”).

(b) Investment Structure. The Fund will make equity and debt investments in real
estate and real estate-related assets directly or indirectly through
subsidiaries, including joint venture arrangements with third parties.

(c) Leverage. Advisor may leverage any Real Estate Investment, provided, that
recourse with respect to any such loan is limited to such Real Estate
Investment, and provided, further, at the time any leverage is put in place
(i) the Fund’s long-term non-recourse financing, on a portfolio-wide basis,
shall not exceed sixty-five percent (65%) of the most recent valuation of the
Fund’s Real Estate Investments and (ii) the leverage being put in place on any
one Real Estate Investment shall not exceed seventy-five percent (75%) of the
value of the Real Estate Investment being leveraged. The Fund may, subject to
Section 3(a)(ix), obtain one or more unsecured working capital credit
facilities, upon the approval of the Manager and the Board, for short-term
operating, cash flow and other financing needs, which will not be included in
calculating the leverage employed by the Fund. Notwithstanding the foregoing,
(1) non-recourse financing shall be subject to standard carve-outs for
environmental matters and improper actions of the borrower, such as
misappropriation of rents following a default, non-payment of real estate taxes,
and misappropriation of security deposits, (2) with respect to certain Real
Estate Investments which involve substantial construction or reconstruction,
various completion guarantees and repayment guarantees will be permitted, and
(3) with respect to portfolio acquisitions (i.e., acquisitions by the Fund of
more than one Real Estate Investment in a single transaction or series of
related transactions) mortgage financings which are cross-collateralized and
cross-defaulted amongst the acquired portfolio shall be permitted.

 

B-1



--------------------------------------------------------------------------------

(d) Diversification. The Fund’s diversification objectives will be achieved over
time and as its investment base accumulates. Phase I diversification is targeted
to be met while the Fund’s NAV is less than $300 million. Phase II
diversification is targeted as the Fund’s NAV exceeds $300 million. The tables
below outline the Fund’s diversification objectives during both phases.

Style Allocation Targets:

 

     Phase I
Range    Phase II
Range

Core to core-plus (Primary)

   70% - 100%    50% - 100%

Value-add (Primary)

   0% - 30%    0% - 40%

Opportunistic

   0%    0% - 10%

Property Type Allocation Targets:

Phase I, the Fund will attempt to limit the exposure to any one property type to
50% of the total portfolio.

Phase II, the Fund will manage the property exposures within the Primary
Investment portfolio to +/- 50% of the NPI allocation to each property type as
of the most recent year end.

Phase II, the Fund will have the opportunity to allocate up to 25% of the NAV to
Other Investments.

 

Phase II

   Range    NPI Weight
as of
12/31/03    NPI Based
Range as
of
12/31/03

Office

   NPI ± 50%    39%    20% to 59%

Retail

   NPI ± 50%    21%    11% to 32%

Industrial

   NPI ± 50%    20%    10% to 30%

Multifamily

   NPI ± 50%    19%    10% to 29%

Total Primary Investments

   75% - 100%    99%    100%

Other Investments

   0 - 25%    1%    N/A

 

B-2



--------------------------------------------------------------------------------

Geographic Allocation Targets (Both Phase I & II):

The Fund will attempt to be diversified by metropolitan statistical area (MSA)
in the United States. The Fund will invest no more than 40% of the real estate
allocation into any single MSA for the 20 largest MSAs and no more than 20% of
the allocation in any other single MSA.

Phase II Geographic Allocation Targets:

 

Phase II

   Range    NPI Weight
as of
12/31/03    NPI Based
Range as
of
12/31/03

East

   NPI ± 75%    31%    8% to 54%

Midwest

   NPI ± 75%    14%    4% to 25%

South

   NPI ± 75%    21%    5% to 37%

West

   NPI ± 75%    34%    9% to 60%

Total Primary Investments

   75% - 100%    100%    100%

International

   0% to 25%    0%    N/A

Exhibit C

to

Investment Advisory Agreement

FEE SCHEDULE

 

A. Acquisition Fee. The Fund shall pay Advisor an acquisition fee (the
“Acquisition Fee”) equal to one-half percent (0.5%) of the Acquisition Cost of
each Real Estate Investment acquired by the Fund. The Acquisition Fee shall be
paid upon the closing of the acquisition of each Real Estate Investment.

If, during the term of this Agreement, the Fund purchases additional property
adjacent to any Real Estate Investment in connection with a development
opportunity identified by

 

B-3



--------------------------------------------------------------------------------

Advisor (such property, an “Adjoining Parcel”), then, such Adjoining Parcel
shall be treated as a separate “Real Estate Investment” and Advisor shall be
entitled to receive an Acquisition Fee with respect thereto.

 

B. Asset Management Fee. The Fund shall pay Advisor an annual asset management
fee (the “Asset Management Fee”) as follows:

(i) an amount equal to 0.75% of the Net Asset Value attributable to the Managed
Assets (i.e., the Net Asset Value of the Fund determined without regard to the
value of any investment managed by an Additional Advisor or any debt or other
liability attributable thereto) as of the beginning of each calendar quarter to
which such fee relates, plus any additional amount attributable to the receipt
of funds into the Fund’s operating account during the quarter from the sale of
Shares, calculated on a weighted average basis taking into account the timing of
the receipt of such funds during such quarter (the “Fixed Portion”); and

(ii) an amount equal to the Applicable Percentage of the Net Distributable Cash
of the Managed Assets as of the end of each quarter (the “Variable Portion”).

The Fixed Portion shall be paid quarterly in arrears on the fifth Business day
after the end of the quarter for which the services are rendered. The Variable
Portion shall be paid within ten (10) days after calculation of the Net
Distributable Cash for the applicable quarter.

For purposes of any partial quarter during the term, including, without
limitation, following any termination of the Advisor or this Agreement for any
reason pursuant to the terms hereof, the Advisor shall be entitled to receive
the pro rata portion of the accrued but unpaid Asset Management Fee for the
period of time during the applicable quarter in which the Advisor was an advisor
of the Fund.